Exhibit 10.2

 

Execution Version

 

OMNIBUS AGREEMENT

 

among

 

EQT CORPORATION,

 

EQT MIDSTREAM PARTNERS, LP,

 

and

 

EQT MIDSTREAM SERVICES, LLC

 

--------------------------------------------------------------------------------


 

OMNIBUS AGREEMENT

 

This OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein) among EQT Corporation, a Pennsylvania
corporation (“EQT”), EQT Midstream Partners, LP, a Delaware limited partnership
(the “Partnership”), and EQT Midstream Services, LLC, a Delaware limited
liability company (the “General Partner”).  The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.”

 

R E C I T A L S:

 

1.                                      The Parties desire by their execution of
this Agreement to evidence their understanding, as more fully set forth in
Article II, with respect to certain indemnification obligations of the Parties
to each other.

 

2.                                      The Parties desire by their execution of
this Agreement to evidence their understanding, as more fully set forth in
Article IV, with respect to certain general and administrative services and
operation and management services to be performed by the EQT Entities (as
defined herein) for and on behalf of the Partnership Group (as defined herein)
and the Partnership’s reimbursement obligations related thereto.

 

3.                                      The Parties desire by their execution of
this Agreement to evidence their understanding, as more fully set forth in
Article V, with respect to the granting of a license from EQT to the Partnership
Group and the General Partner.

 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE I
Definitions

 

1.1                               Definitions.  As used in this Agreement, the
following terms shall have the respective meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.

 

“Applicable Maintenance Capital Expenditures” is defined in Section 3.2

 

“Cause” is defined in the Partnership Agreement.

 

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person or such

 

1

--------------------------------------------------------------------------------


 

Applicable Person owns or controls such other Person; (ii) the dissolution or
liquidation of the Applicable Person; (iii) the consolidation or merger of the
Applicable Person with or into another Person, other than any such transaction
where (a) the outstanding Voting Securities of the Applicable Person are changed
into or exchanged for Voting Securities of the surviving Person or its parent
and (b) the holders of the Voting Securities of the Applicable Person
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and (iv) a “person” or “group”
(within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act), other
than EQT or its Affiliates, being or becoming the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the
then outstanding Voting Securities of the Applicable Person, except in a merger
or consolidation that would not constitute a Change of Control under clause
(iii) above.

 

“Closing Date” means July 2, 2012.

 

“Common Units” is defined in the Partnership Agreement.

 

“Conflicts Committee” is defined in the Partnership Agreement.

 

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the General Partner,
the Partnership, EQT and certain other EQT Entities, together with the
additional conveyance documents and instruments contemplated or referenced
thereunder.

 

“control,” “is controlled by” or “is under common control with” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract, or otherwise.

 

“Covered Environmental Losses” means any and all Losses (including, without
limitation, the costs and expenses associated with any Environmental Activity or
of any environmental or toxic tort pre-trial, trial or appellate legal or
litigation work) related to or arising out of or in connection with:

 

(a)                                 any violation or correction of a violation
of any Environmental Law related to the Partnership Assets; and

 

(b)                                 any event, circumstance, action, omission,
condition or matter that has an adverse impact on the environment and is
associated with or arising from the ownership or operation of the Partnership
Assets (including, without limitation, the presence of Hazardous Substances at,
on, under, about or migrating from the Partnership Assets or the exposure to or
Release of Hazardous Substances arising out of the operation of Partnership
Assets, including at non-Partnership Asset locations).

 

“Environmental Activity” means any investigation, study, assessment, evaluation,
sampling, testing, monitoring, containment, removal, disposal, closure,
corrective action, remediation (whether active or passive), natural attenuation,
restoration, bioremediation, response, repair, cleanup or abatement that is
required or necessary under any Environmental

 

2

--------------------------------------------------------------------------------


 

Law, including, without limitation, the establishment of institutional or
engineering controls and the performance of or participation in a supplemental
environmental project in partial or whole mitigation of a fine or penalty.

 

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, ordinances, judgments, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to (a) pollution or protection of the environment or natural
resources, (b) any Release or threatened Release of, or any exposure of any
Person or property to, any Hazardous Substance and (c) the generation,
manufacture, processing, distribution, use, treatment, storage, transport or
handling of any Hazardous Substance, including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act and other environmental conservation and
protection laws, each as amended through and existing on the Closing Date.

 

“Environmental Permits” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law.

 

“EQT Entities” means EQT and any Person controlled, directly or indirectly, by
EQT other than the General Partner or a member of the Partnership Group; and
“EQT Entity” means any of the EQT Entities.

 

“Equitrans” means Equitrans, L.P., a Pennsylvania limited partnership.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“G&A Services” is defined in Section 3.1.

 

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as such term is defined under the
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended, (b) petroleum, petroleum products, natural gas, crude oil, gasoline,
fuel oil, motor oil, waste oil, diesel fuel, jet fuel and other petroleum
hydrocarbons, whether refined or unrefined, and (c) radioactive materials,
asbestos, whether in a friable or a non-friable condition, and polychlorinated
biphenyls.

 

“Indemnified Party” means either one or more members of the Partnership Group or
one or more EQT Entities, as the case may be, each in its capacity as a party
entitled to indemnification in accordance with Article II hereof.

 

“Indemnifying Party” means either one or more members of the Partnership Group
or EQT, as the case may be, each in its capacity as a party from whom
indemnification may be required in accordance with Article II hereof.

 

3

--------------------------------------------------------------------------------


 

“License” is defined in Section 5.1.

 

“Limited Partner” is defined in the Partnership Agreement.

 

“Losses” means all losses, damages, liabilities, injuries, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs and expenses
of any and every kind or character (including, without limitation, court costs
and reasonable attorneys’ and experts’ fees).

 

“Marks” is defined in Section 5.1.

 

“Name” is defined in Section 5.1.

 

“O&M Services” is defined in Section 4.2.

 

“Ongoing Maintenance Capital Expenditures” means Maintenance Capital
Expenditures (as defined in the Partnership Agreement) incurred by the
Partnership Group with respect to the Partnership Assets during any applicable
period other than those incurred pursuant to the initiatives set forth on
Schedule A attached hereto (the “Pre-Funded Capital Expenditures Initiatives”)
for which the Partnership Group has allocated proceeds of its initial public
offering for the funding thereof, as further described in the Partnership’s
Registration Statement on Form S-1 (No. 333-179487) (the “Allocated Proceeds”);
provided, however, that for purposes of Section 3.2, in the event that the
aggregate Maintenance Capital Expenditures incurred with respect to the
Partnership Assets pursuant to the Pre-Funded Capital Expenditures Initiatives
exceeds the amount of the Allocated Proceeds, such excess Maintenance Capital
Expenditures shall be considered “Ongoing Maintenance Capital Expenditures.”

 

“Operation and Management Agreement” is defined in Section 4.2.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of EQT Midstream Partners, LP, dated as of the Closing Date,
as such agreement is in effect on the Closing Date, to which reference is hereby
made for all purposes of this Agreement.

 

“Partnership Assets” means the assets conveyed, contributed or otherwise
transferred, directly or indirectly (including through the transfer of equity
interests), or intended to be conveyed, contributed or otherwise transferred, to
the Partnership Group pursuant to the Contribution Agreement, including, without
limitation, gathering pipelines, transportation pipelines, natural gas storage
assets, offices and related equipment and real estate.

 

“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.

 

“Party” and “Parties” are defined in the introduction to this Agreement.

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

4

--------------------------------------------------------------------------------


 

“Qualifying Costs” shall mean the costs incurred by Equitrans under the Pipeline
Safety Improvement Act of 2002 and the Commission’s Orders on Accounting for
Pipeline Assessment Costs in Docket No. AI05-1-000, provided, however, that
Qualifying Costs shall not include costs associated with operation and
maintenance expenses or capital additions made in the ordinary course of
business.  The Qualifying Costs recoverable through the Pipeline Safety Cost
Tracker surcharge shall include (i) the return, taxes and depreciation expense
associated with invested capital and (ii) the actual operating and maintenance
expenses incurred by Equitrans.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing into the environment.

 

“Retained Assets” means the assets and investments owned by Equitrans as of the
Closing Date that were not conveyed, contributed or otherwise transferred to the
Partnership Group pursuant to the Contribution Agreement; provided, however,
that any Retained Asset shall cease to be a Retained Asset upon its conveyance,
contribution or transfer to the Partnership Group after the date hereof.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person.

 

ARTICLE II
Indemnification

 

2.1                               Environmental Indemnification.

 

(a)                                 Subject to the provisions of Sections 2.4
and 2.5, EQT shall indemnify, defend and hold harmless the Partnership Group
from and against any Covered Environmental Losses suffered or incurred by the
Partnership Group and relating to the Partnership Assets to the

 

5

--------------------------------------------------------------------------------


 

extent that the violation, event, circumstance, action, omission, condition or
matter giving rise to such Covered Environmental Losses occurred or existed on
or before the Closing Date.

 

(b)                                 Notwithstanding the foregoing, in no event
shall EQT have any indemnification obligations under this Agreement with respect
to any claims based on additions to or modifications of Environmental Laws
enacted or promulgated after the Closing Date.

 

2.2                               Additional Indemnification. In addition to and
not in limitation of the indemnification provided under Section 2.1(a), subject
to the provisions of Sections 2.4 and 2.5, EQT shall indemnify, defend and hold
harmless the Partnership Group from and against any Losses suffered or incurred
by the Partnership Group and related to or arising out of or in connection with:

 

(a)                                 any failure of the Partnership Group to be
the owner on the Closing Date of valid and indefeasible easement rights,
rights-of-way, leasehold and/or fee ownership interests in and to the lands on
which any Partnership Assets are located to the extent that such failure renders
the Partnership Group liable to a third party or unable to use or operate the
Partnership Assets in substantially the same manner as they were used or
operated immediately prior to the Closing Date;

 

(b)                                 any failure of the Partnership Group to have
on the Closing Date any consent, license or governmental permit or waiver
necessary to allow (i) the transfer of any of the Partnership Assets, including
the 97.25% limited partner interest and 2.75% general partner interest,
respectively, in Equitrans, to the Partnership Group on the Closing Date or
(ii) the Partnership Group to use or operate the Partnership Assets in
substantially the same manner that the Partnership Assets were used and operated
by the EQT Entities immediately prior to the Closing Date;

 

(c)                                  any event or condition associated with the
Retained Assets, whether occurring before, on or after the Closing Date;

 

(d)                                 any federal, state or local income tax
liabilities attributable to the ownership or operation of the Partnership Assets
prior to the Closing Date, including (i) any income tax liabilities of EQT that
may result from the consummation of the formation transactions for the
Partnership Group and (ii) any income tax liabilities arising under Treasury
Regulation Section 1.1502-6 and any similar provision of applicable state, local
or foreign law, or by contract, as successor, transferee or otherwise, and which
income tax liability is attributable to having been a member of any
consolidated, combined or unitary group prior to the Closing Date;

 

(e)                                  any claims related to Equitans’ previous
ownership of the Big Sandy Pipeline, including specifically claims arising under
the Big Sandy Purchase Agreement and those related to the current dispute with
Prater Branch Resources, LLC pursuant to the letter agreement dated September,
2007 between Equitrans and Big Branch Holdings Company, which was assigned to
Prater Branch Resources; and

 

(f)                                   any amounts due to any member of the
Partnership Group by a third party that has not paid such amounts in reliance on
a contractual provision that provides that such third

 

6

--------------------------------------------------------------------------------


 

party may offset amounts due to any member of the Partnership Group against
amounts owed by an EQT Entity to such third party.

 

2.3                               Indemnification by the Partnership Group. 
Subject to the provisions of Sections 2.4 and 2.5, the Partnership Group shall
indemnify, defend and hold harmless the EQT Entities from and against any Losses
(including Covered Environmental Losses) suffered or incurred by the EQT
Entities and related to or arising out of or in connection with

 

(a)                                 the ownership or operation of the
Partnership Assets after the Closing Date, except to the extent that any member
of the Partnership Group is entitled to indemnification hereunder or pursuant to
the Operation and Management Agreement or unless such indemnification would not
be permitted under the Partnership Agreement; and

 

(b)                                 any amounts due to any of the EQT Entities
by a third party that has not paid such amounts due in reliance on a contractual
provision that provides that such third party may offset amounts due to any of
the EQT Entities against amounts owed by a member of the Partnership Group to
such third party.

 

2.4                               Limitations Regarding Indemnification.

 

(a)                                 The indemnification obligations set forth in
Sections 2.1(a), 2.2(a), and 2.2(b) shall terminate on the third anniversary of
the Closing Date and the indemnification obligation set forth in
Section 2.2(d) shall terminate on the 60th day after the termination of any
applicable statute of limitations; provided, however, that any such
indemnification obligation with respect to a Loss shall survive the time at
which it would otherwise expire pursuant to this Section 2.4(a) if notice of
such Loss is properly given to EQT prior to such time.  The indemnification
obligations set forth in Sections 2.2(c), 2.2(e), 2.2(f) and 2.3 shall survive
indefinitely.

 

(b)                                 The aggregate liability of EQT under
Section 2.1(a) shall not exceed $15 million.

 

(c)                                  No claims may be made against EQT for
indemnification pursuant to Section 2.1(a) unless the aggregate dollar amount of
the Losses suffered or incurred by the Partnership Group exceeds $250,000, after
which EQT shall be liable for the full amount of such claims in excess of
$250,000, subject to the limitations of Sections 2.4(a) and 2.4(b).

 

(d)                                 In no event shall EQT be obligated to the
Partnership Group under Section 2.1(a) or Sections 2.2(a), 2.2(b), 2.2(d) or
2.2(e) for any Losses or income tax liabilities to the extent (i) such Losses or
liabilities are reserved for in the Partnership Group’s financial statements as
of December 31, 2011, (ii) any insurance proceeds are realized by the
Partnership Group, such correlative benefit to be net of any incremental
insurance premium that becomes due and payable by the Partnership Group as a
result of such claim, (iii) any amounts are recovered by the Partnership Group
from third persons, or (iv) any amounts may be recovered from customers under
the Partnership Group’s tariff filed with the Federal Energy Regulatory
Commission (the “FERC”) as determined by the Partnership.

 

7

--------------------------------------------------------------------------------


 

2.5                               Indemnification Procedures.

 

(a)                                 The Indemnified Party agrees that promptly
after it becomes aware of facts giving rise to a claim for indemnification under
this Article II, it will provide notice thereof in writing to the Indemnifying
Party, specifying the nature of and specific basis for such claim; provided,
however, that the Indemnified Party shall not submit claims more frequently than
once a calendar quarter (or twice in the case of the calendar quarter in which
the applicable indemnity coverage under this Agreement expires) unless such
Indemnified Party believes in good faith that such a delay in notice to the
Indemnifying Party would cause actual prejudice to the Indemnifying Party’s
ability to defend against the applicable claim.  Notwithstanding anything in
this Article II to the contrary, a delay by the Indemnified Party in notifying
the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations under this Article II, except to the extent that such failure shall
have caused actual prejudice to the Indemnifying Party’s ability to defend
against the applicable claim.

 

(b)                                 The Indemnifying Party shall have the right
to control all aspects of the defense of (and any counterclaims with respect to)
any claims brought against the Indemnified Party that are covered by the
indemnification under this Article II, including, without limitation, the
selection of counsel, the determination of whether to appeal any decision of any
court and the settlement of any such matter or any issues relating thereto;
provided, however, that no such settlement shall be entered into without the
consent of the Indemnified Party (with the concurrence of the Conflicts
Committee in the case of the Partnership Group) unless it includes a full
release of the Indemnified Party from such matter or issues, as the case may be,
and does not include any admission of fault, culpability or a failure to act, by
or on behalf of such Indemnified Party.

 

(c)                                  The Indemnified Party agrees to cooperate
fully with the Indemnifying Party with respect to all aspects of the defense of
any claims covered by the indemnification under this Article II, including,
without limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party, at no cost to the Indemnifying Party, of any
employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use commercially reasonable efforts
to minimize the impact thereof on the operations of the Indemnified Party and
further agrees to maintain the confidentiality of all files, records and other
information furnished by the Indemnified Party pursuant to this Section 2.5.  In
no event shall the obligation of the Indemnified Party to cooperate with the
Indemnifying Party as set forth in the immediately preceding sentence be
construed as imposing upon the Indemnified Party an obligation to hire and pay
for counsel in connection with the defense of any claims covered by the
indemnification set forth in this Article II; provided, however, that the
Indemnified Party may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense.  The Indemnifying Party agrees to
keep any such counsel hired by the Indemnified Party informed as to the status
of any such defense, but the Indemnifying Party shall have the right to retain
sole control over such defense.

 

(d)                                 The date on which the Indemnifying Party
receives notification of a claim for indemnification shall determine whether
such claim is timely made.

 

8

--------------------------------------------------------------------------------


 

(e)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IN NO EVENT SHALL ANY PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER
COVER OR INCLUDE CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY,
SPECIAL OR SIMILAR DAMAGES OR LOST PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED
TO INDEMNIFICATION UNDER THIS AGREEMENT.

 

ARTICLE III
Reimbursements

 

3.1                               Plugging and Abandonment.  EQT shall reimburse
the Partnership for any and all plugging and abandonment expenditures and other
expenditures, including but not limited to condemnation proceedings and well
reworks, that are reasonably necessary, in the good faith judgment of the
Partnership, to protect its storage assets owned on the Closing Date, relating
to the wells identified as EQT wells on Schedule B hereto and up to $1.2 million
per fiscal year for such expenditures relating to the wells identified as third
party wells on Schedule C hereto.

 

3.2                               Bare Steel Replacement.  If Applicable
Maintenance Capital Expenditures (as defined below) exceed $17.2 million in any
year, then EQT shall reimburse the Partnership for the lesser of (a) the amount
of bare steel replacement capital expenditures during such year that were
reasonably necessary, in the good faith judgment of the Partnership, and (b) the
amount by which such Applicable Maintenance Capital Expenditures exceeds $17.2
million.  As used herein, “Applicable Maintenance Capital Expenditures” shall
mean the sum of (i) Ongoing Maintenance Capital Expenditures incurred during the
applicable period, less (ii) any plugging and abandonment expenditures and other
expenditures incurred by the Partnership Group during the applicable period for
which the Partnership Group has been reimbursed pursuant to Section 3.1 hereof,
less (iii) any amounts recovered from customers during the applicable period
under the Partnership Group’s tariff filed with the FERC that are associated
with the Partnership Assets, as determined by the Partnership.  The aggregate
reimbursement obligation of EQT under this Section 3.2 shall not exceed $31.5
million.

 

3.3                               Pipeline Safety Cost Tracker Reimbursement. 
EQT shall reimburse the Partnership for the amount by which the total Qualifying
Costs for a given calendar year, as adjusted pursuant to Section 6.38[4][b] of
the General Terms and Conditions of Equitrans’ FERC Gas Tariff, First Revised
Volume No. 1, exceeds the amount recovered from Equitrans’ customers pursuant to
the annual Pipeline Safety Cost Tracker surcharge that applies to such calendar
year’s Qualifying Costs.

 

3.4                               Limitations Regarding Reimbursement.

 

(a)                                 The reimbursement obligations set forth in
Sections 3.1 and 3.2 shall terminate on the tenth anniversary of the Closing
Date.  The reimbursement obligations set forth in Section 3.3 shall terminate on
the fifth anniversary of the Closing Date and shall be pro-rated, based on
volumes, for the periods (i) from the Closing Date through December 31, 2012 and
(ii) January 1, 2017 through the fifth anniversary of the Closing Date.

 

(b)                                 In no event shall EQT be obligated to the
Partnership Group under Sections 3.1, 3.2 or 3.3 for any reimbursement to the
extent (i) such Losses or liabilities are

 

9

--------------------------------------------------------------------------------


 

reserved for in the Partnership Group’s financial statements as of December 31,
2011, (ii) any insurance proceeds are realized by the Partnership Group, such
correlative benefit to be net of any incremental insurance premium that becomes
due and payable by the Partnership Group as a result of such claim, or (iii) any
amounts are recovered by the Partnership Group from third persons in respect of
such obligations.

 

(c)                                  The Partnership shall take all commercially
reasonable actions to mitigate and reduce the amounts subject to reimbursement
by EQT pursuant to Sections 3.1, 3.2 and 3.3.

 

3.5                                 Additional Provisions Related to
Reimbursement Obligation.  With respect to EQT’s obligation to reimburse the
Partnership for bare steel replacement in accordance with Section 3.2:

 

(a)                                  Ongoing Maintenance Capital Expenditures
for assets owned by the Partnership Group on the Closing Date will be tracked
separately from any new builds or acquired assets.

 

(b)                                 All bare steel replacement capital
expenditures for the period from January 1, 2012 through the Closing Date shall
be excluded from the calculation of the reimbursement set forth in
Section 3.2(a) (but not the calculation of the Applicable Maintenance Capital
Expenditures) for the year ending December 31, 2012.

 

(c)                                  All bare steel replacement capital
expenditures for the period from the date which is the tenth anniversary of the
Closing Date through December 31, 2022 shall be excluded from the calculation of
the reimbursement set forth in Section 3.2(a) (but not the calculation of the
Applicable Maintenance Capital Expenditures) for the year ending December 31,
2022.

 

3.6                                 Reimbursement Procedures.  The Partnership
may request reimbursement pursuant to Sections 3.1, 3.2 and 3.3 on a quarterly
basis based on (a) actual expenditures to date and projections for the
applicable period, with respect to Sections 3.1 and 3.2, or (b) actual
qualifying pipeline safety costs recovered to date and projections for the
applicable period, with respect to Section 3.3; provided, however, that the
final determination of reimbursable amounts under each of Sections 3.1, 3.2 and
3.3 shall be made at the end of each fiscal year promptly after audited
financial statements for the Partnership are available.  If, based upon such
audited financial statements and subject to Section 3.4(b), it is determined
that the Partnership received a reimbursement in excess of the amount to which
it was entitled pursuant to Sections 3.1, 3.2 and 3.3, EQT shall be entitled, at
its option, to either a credit for such amount in the following year or a
refund.

 

ARTICLE IV
Services

 

4.1                                 Agreement to Provide General and
Administrative Services.  Until such time as this Agreement is terminated as
provided in Section 6.4, EQT hereby agrees to cause the EQT Entities to continue
to provide the Partnership Group with certain centralized corporate, general and
administrative services, such as accounting, audit, billing, business
development, corporate

 

10

--------------------------------------------------------------------------------


 

record keeping, treasury services, cash management and banking, real
property/land, legal, engineering, planning, budgeting, geology/geophysics,
investor relations, risk management, information technology, insurance
administration and claims processing, regulatory compliance and government
relations, tax, payroll, human resources and environmental, health and safety,
including without limitation permit filing, support for permit filing and
maintenance (collectively, the “G&A Services”).  EQT shall, and shall cause the
EQT Entities to, provide the Partnership Group with such G&A Services in a
manner consistent in nature and quality to the services of such type previously
provided by EQT Entities in connection with their management of the Partnership
Assets prior to their acquisition by the Partnership Group.

 

4.2                                 Operation and Management Services.  Pursuant
to an Operation and Management Services Agreement, dated as of the Closing Date
(the “Operation and Management Agreement”), an EQT Entity has agreed to provide,
or cause to be provided, to Equitrans, a member of the Partnership Group,
certain operation and management services as set forth in, and subject to all
terms and conditions of, the Operation and Management Agreement (such services,
the “O&M Services,” and together with the G&A Services, the “Services”).

 

4.3                                 Reimbursement by Partnership.  Subject to
and in accordance with the terms and provisions of this Article IV and such
reasonable allocation and other procedures as may be agreed upon by EQT and the
General Partner from time to time, the Partnership hereby agrees to reimburse
EQT for all direct and indirect costs and expenses incurred by EQT Entities in
connection with the provision of the Services to the Partnership Group,
including the following:

 

(a)                                  any payments or expenses incurred for
insurance coverage, including allocable portions of premiums, and negotiated
instruments (including surety bonds and performance bonds) provided by
underwriters with respect to the Partnership Assets or the business of the
Partnership Group;

 

(b)                                 salaries and related benefits and expenses
of personnel employed by the EQT Entities who render Services to the Partnership
Group, plus general and administrative expenses associated with such personnel;
it being agreed, however, that such allocation (i) shall not include any costs
or expenses attributable to EQT’s long-term incentive programs other than awards
which are granted pursuant to the long-term incentive programs of both (A) EQT
and (B) the General Partner or the Partnership Group, and (ii) shall include any
withholding and payroll related taxes paid by EQT or its Affiliates in
connection with any long-term incentive plan of the General Partner or the
Partnership Group;

 

(c)                                  any taxes or other direct operating
expenses paid by the EQT Entities for the benefit of the Partnership Group
(including any state income, franchise or similar tax paid by the EQT Entities
resulting from the inclusion of the Partnership Group in a combined or
consolidated state income, franchise or similar tax report with EQT as required
by applicable law as opposed to the flow through of income attributable to the
EQT Entities’ ownership interest in the Partnership Group), provided, however,
that the amount of any such reimbursement shall be limited to the tax that the
Partnership Group would have paid had it not been included in a combined or
consolidated group with EQT; and

 

11

--------------------------------------------------------------------------------


 

(d)                                 all expenses and expenditures incurred by
the EQT Entities as a result of the Partnership becoming and continuing as a
publicly traded entity, including costs associated with annual and quarterly
reports, tax return and Schedule K-1 preparation and distribution, independent
auditor fees, partnership governance and compliance, registrar and transfer
agent fees, legal fees and independent director compensation;

 

it being agreed, however, that to the extent any reimbursable costs or expenses
incurred by the EQT Entities consist of an allocated portion of costs and
expenses incurred by the EQT Entities for the benefit of both the Partnership
Group and the other EQT Entities, such allocation shall be made on a reasonable
cost reimbursement basis as determined by EQT.

 

4.4                                 Billing Procedures.  The Partnership will
reimburse EQT, or the EQT Entities providing the Services, as applicable (the
“Service Provider”), for billed costs no later than the later of (a) the last
day of the month following the performance month, or (b) thirty (30) business
days following the date of the Service Provider’s billing to the Partnership. 
Billings and payments may be accomplished by inter-company accounting procedures
and transfers. The Partnership shall have the right to review all source
documentation concerning the liabilities, costs, and expenses upon reasonable
notice and during regular business hours.

 

ARTICLE V
License of Name and Mark

 

5.1                                 Grant of License.  Upon the terms and
conditions set forth in this Article V, EQT hereby grants and conveys to each of
the entities currently or hereafter comprising a part of the Partnership Group a
nontransferable, nonexclusive, royalty-free right and license (“License”) to use
the name “EQT” (the “Name”) and any other trademarks owned by EQT which contain
the Name (collectively, the “Marks”).

 

5.2                                 Ownership and Quality.

 

(a)                                  The Partnership agrees that ownership of
the Name and the Marks and the goodwill relating thereto shall remain vested in
EQT IP Ventures, LLC (“IP Ventures”), the owner of the mark, and any successor
thereto, both during the term of this License and thereafter, and the
Partnership further agrees, and agrees to cause the other members of the
Partnership Group, never to challenge, contest or question the validity of IP
Venture’s ownership of the Name and Marks or any registration thereto by IP
Ventures.  In connection with the use of the Name and the Mark, the Partnership
and any other member of the Partnership Group shall not in any manner represent
that they have any ownership in the Name and the Marks or registration thereof
except as set forth herein, and the Partnership, on behalf of itself and the
other members of the Partnership Group, acknowledge that the use of the Name and
the Marks shall not create any right, title or interest in or to the Name and
the Mark, and all use of the Name and the Marks by the Partnership or any other
member of the Partnership Group, shall inure to the benefit of IP Ventures.

 

(b)                                 The Partnership agrees, and agrees to cause
the other members of the Partnership Group, to use the Name and Marks in
accordance with such quality standards established by or for EQT and
communicated to the Partnership from time to time, it being

 

12

--------------------------------------------------------------------------------


 

understood that the products and services offered by the members of the
Partnership Group immediately before the Closing Date are of a quality that is
acceptable to EQT and justifies the License.  In the event any entity comprising
a part of the Partnership Group or the Partnership is determined by EQT to be
using the Marks in a manner not in accordance with quality standards established
by EQT, EQT shall provide written notice of such unacceptable use including the
reason why applicable quality standards are not being met.  If acceptable proof
that quality standards are met is not provided to EQT within thirty (30) days of
such notice, the entity’s license to use the Marks shall terminate and shall not
be renewed absent written authorization from EQT.

 

5.3                                 In the Event of Termination.  In the event
of termination of this Agreement, pursuant to Section 6.4 or otherwise, or the
termination of the License, the Partnership Group’s right to utilize or possess
the Marks licensed under this Agreement shall automatically cease, and no later
than ninety (90) days following such termination, (a) the Partnership Group
shall cease all use of the Marks and shall adopt trademarks, service marks, and
trade names that are not confusingly similar to the Marks, provided, however,
that any use of the Marks during such 90-day period shall continue to be subject
to Section 5.2(b), (b) at EQT’s request, the Partnership Group shall destroy all
materials and content upon which the Marks continue to appear (or otherwise
modify such materials and content such that the use or appearance of the Marks
ceases) that are under the Partnership Group’s control, and certify in writing
to EQT that the Partnership Group has done so, and (c) each member of the
Partnership Group shall change its legal name so that there is no reference
therein to the name “EQT” any name or d/b/a then used by any EQT Entity or any
variation, derivation or abbreviation thereof, and in connection therewith,
shall make all necessary filings of certificates with the Secretary of State of
the State of Delaware and to otherwise amend its organizational documents by
such date.

 

ARTICLE VI
Miscellaneous

 

6.1                                 Choice of Law; Submission to Jurisdiction. 
This Agreement shall be subject to and governed by the laws of the Commonwealth
of Pennsylvania, excluding any conflicts-of-law rule or principle that might
refer the construction or interpretation of this Agreement to the laws of
another state. Each Party hereby submits to the jurisdiction of the state and
federal courts in the Commonwealth of Pennsylvania and to venue in the state and
federal courts in Allegheny County, Pennsylvania.

 

6.2                                 Notice.  All notices or requests or consents
provided for by, or permitted to be given pursuant to, this Agreement must be in
writing and must be given by depositing same in the United States mail,
addressed to the Person to be notified, postage-paid, and registered or
certified with return receipt requested or by delivering such notice in person,
by overnight delivery service or by facsimile to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 6.2.

 

13

--------------------------------------------------------------------------------


 

If to the EQT Entities:

 

EQT Corporation

625 Liberty, Suite 1700

Pittsburgh, Pennsylvania 15222

Attn:  General Counsel

Facsimile:  412-553-5970

 

If to the Partnership Group:

 

EQT Midstream Partners, LP

c/o EQT Midstream Services, LLC, its General Partner

625 Liberty, Suite 1700

Pittsburgh, Pennsylvania 15222

Attn: General Counsel

Facsimile:  412-553-5970

 

6.3                                 Entire Agreement.  This Agreement together
with the Operation and Management Agreement constitute the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

 

6.4                                 Termination of Agreement.  Notwithstanding
any other provision of this Agreement, (a) if the General Partner is removed as
general partner of the Partnership under circumstances where (i) Cause does not
exist and the Common Units held by the General Partner and its Affiliates are
not voted in favor of such removal, or (ii) Cause exists, then this Agreement,
other than the provisions set forth in Section 5.3, Article II and Article III,
may at any time thereafter be terminated by EQT by written notice to the other
Parties, or (b) if a Change of Control of the General Partner, EQT or the
Partnership occurs, then this Agreement, other than the provisions set forth in
Section 5.3, Article II and Article III, may at any time thereafter be
terminated by EQT by written notice to the other Parties.

 

6.5                                 Amendment or Modification.  This Agreement
may be amended or modified from time to time only by the written agreement of
all the Parties hereto; provided, however, that the Partnership may not, without
the prior approval of the Conflicts Committee, agree to any amendment or
modification of this Agreement that, in the reasonable discretion of the General
Partner, would be adverse in any material respect to the holders of Common
Units.  Each such instrument shall be reduced to writing and shall be designated
on its face an “Amendment” or an “Addendum” to this Agreement.

 

6.6                                 Assignment.  No Party shall have the right
to assign its rights or obligations under this Agreement without the consent of
the other Parties hereto; provided, however, that the Partnership may make a
collateral assignment of this Agreement solely to secure working capital
financing for the Partnership.

 

6.7                                 Counterparts.  This Agreement may be
executed in any number of counterparts with the same effect as if all signatory
parties had signed the same document. All counterparts

 

14

--------------------------------------------------------------------------------


 

shall be construed together and shall constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile
transmission or in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart hereof.

 

6.8                                 Severability.  If any provision of this
Agreement shall be held invalid or unenforceable by a court or regulatory body
of competent jurisdiction, the remainder of this Agreement shall remain in full
force and effect.

 

6.9                                 Further Assurances.  In connection with this
Agreement and all transactions contemplated by this Agreement, each signatory
party hereto agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions
and conditions of this Agreement and all such transactions.

 

6.10                           Rights of Limited Partners.  The provisions of
this Agreement are enforceable solely by the Parties to this Agreement, and no
Limited Partner of the Partnership shall have the right, separate and apart from
the Partnership, to enforce any provision of this Agreement or to compel any
Party to this Agreement to comply with the terms of this Agreement.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

 

EQT CORPORATION

 

 

 

 

 

By:

/s/ David L. Porges

 

 

 

Name:

David L. Porges

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EQT MIDSTREAM PARTNERS, LP

 

 

 

By:

EQT Midstream Services, LLC, its

 

 

general partner

 

 

 

 

 

By:

/s/ Philip P. Conti

 

 

 

Name:

Philip P. Conti

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

EQT MIDSTREAM SERVICES, LLC

 

 

 

By:

/s/ Philip P. Conti

 

 

 

Name:

Philip P. Conti

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

[Signature page to Omnibus Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Pre-Funded Capital Expenditures Initiatives

 

·                  System segmentation and isolation: Install remote valve
operation and pressure monitoring mechanisms on the Partnership’s transmission
and storage systems.

 

·                  Valve pit remediation: Program to move valve operators above
ground level and to apply coating and corrosion protection to certain equipment.

 

--------------------------------------------------------------------------------


 

Schedule B

 

EQT Wells

 

API #

 

Field

 

State

3700300713

 

Bunola

 

PA

3700390054

 

Bunola

 

PA

3700300714

 

Bunola

 

PA

3700300715

 

Bunola

 

PA

4709100158

 

Comet/Maple Lake

 

WV

4709100162

 

Comet/Maple Lake

 

WV

4709100163

 

Comet/Maple Lake

 

WV

4709100176

 

Comet/Maple Lake

 

WV

4709100153

 

Comet/Maple Lake

 

WV

4709100015

 

Comet/Maple Lake

 

WV

4709100085

 

Comet/Maple Lake

 

WV

3712500688

 

Finleyville

 

PA

3712500691

 

Finleyville

 

PA

3712500670

 

Finleyville

 

PA

3712500667

 

Finleyville

 

PA

3712500668

 

Finleyville

 

PA

3705901368

 

Hunters Cave

 

PA

3705901369

 

Hunters Cave

 

PA

3705901095

 

Hunters Cave

 

PA

3705901094

 

Hunters Cave

 

PA

3705901097

 

Hunters Cave

 

PA

3705901096

 

Hunters Cave

 

PA

4710300254

 

Mobley

 

WV

 

1

--------------------------------------------------------------------------------


 

API #

 

Field

 

State

4710300717

 

Mobley

 

WV

4710300798

 

Mobley

 

WV

4710300802

 

Mobley

 

WV

4710300834

 

Mobley

 

WV

4710300841

 

Mobley

 

WV

4710300865

 

Mobley

 

WV

4710300875

 

Mobley

 

WV

4710300885

 

Mobley

 

WV

3712500701

 

Pratt

 

PA

3705901113

 

Pratt

 

PA

3705901112

 

Pratt

 

PA

3705901056

 

Pratt

 

PA

3705901105

 

Pratt

 

PA

3705901054

 

Pratt

 

PA

3705901058

 

Pratt

 

PA

3705901059

 

Pratt

 

PA

4704100136

 

Rhodes

 

WV

4704101714

 

Rhodes

 

WV

4704103693

 

Rhodes

 

WV

4701730099

 

Shirley

 

WV

4701771545

 

Shirley

 

WV

4709570673

 

Shirley

 

WV

3705901075

 

Swarts

 

PA

3705901090

 

Swarts

 

PA

 

2

--------------------------------------------------------------------------------


 

Schedule C

 

Third Party Wells

 

API #

 

Field

 

State

3700320012

 

Bunola

 

PA

3700300446

 

Bunola

 

PA

3700300787

 

Bunola

 

PA

3700300886

 

Bunola

 

PA

3700301113

 

Bunola

 

PA

3700321991

 

Bunola

 

PA

3712501861

 

Bunola

 

PA

3712501991

 

Bunola

 

PA

4709100145

 

Comet/Maple Lake

 

WV

4709100106

 

Comet/Maple Lake

 

WV

4709100396

 

Comet/Maple Lake

 

WV

4709100399

 

Comet/Maple Lake

 

WV

4709100995

 

Comet/Maple Lake

 

WV

4709100996

 

Comet/Maple Lake

 

WV

4709145003

 

Comet/Maple Lake

 

WV

4709145004

 

Comet/Maple Lake

 

WV

3700300956

 

Finleyville

 

PA

3700300957

 

Finleyville

 

PA

3712501751

 

Finleyville

 

PA

3712501752

 

Finleyville

 

PA

3700321606

 

Finleyville

 

PA

3700321608

 

Finleyville

 

PA

3712500850

 

Finleyville

 

PA

 

1

--------------------------------------------------------------------------------


 

API #

 

Field

 

State

3712502026

 

Finleyville

 

PA

3712502101

 

Finleyville

 

PA

3705990172

 

Hunters Cave

 

PA

3705990188

 

Hunters Cave

 

PA

3705990000

 

Hunters Cave

 

PA

3705990001

 

Hunters Cave

 

PA

4704901016

 

Logansport/Hayes

 

WV

4704970052

 

Logansport/Hayes

 

WV

4704970113

 

Logansport/Hayes

 

WV

4704970212

 

Logansport/Hayes

 

WV

4704970252

 

Logansport/Hayes

 

WV

4704972287

 

Logansport/Hayes

 

WV

4704972289

 

Logansport/Hayes

 

WV

4704972291

 

Logansport/Hayes

 

WV

4704972323

 

Logansport/Hayes

 

WV

4710300033

 

Mobley

 

WV

4710300283

 

Mobley

 

WV

4710300377

 

Mobley

 

WV

4710300976

 

Mobley

 

WV

4710301667

 

Mobley

 

WV

4710301766

 

Mobley

 

WV

4710301767

 

Mobley

 

WV

4710301768

 

Mobley

 

WV

4710301769

 

Mobley

 

WV

4710301785

 

Mobley

 

WV

4710301796

 

Mobley

 

WV

 

2

--------------------------------------------------------------------------------


 

API #

 

Field

 

State

4710301886

 

Mobley

 

WV

4710301962

 

Mobley

 

WV

4710372014

 

Mobley

 

WV

4710372052

 

Mobley

 

WV

3705901206

 

Pratt

 

PA

3705901241

 

Pratt

 

PA

3705901244

 

Pratt

 

PA

3705901245

 

Pratt

 

PA

3705901701

 

Pratt

 

PA

3705901702

 

Pratt

 

PA

3705901714

 

Pratt

 

PA

3705901793

 

Pratt

 

PA

3705901860

 

Pratt

 

PA

3705901938

 

Pratt

 

PA

3705901939

 

Pratt

 

PA

3705901965

 

Pratt

 

PA

3705901966

 

Pratt

 

PA

3705902121

 

Pratt

 

PA

3705902122

 

Pratt

 

PA

3705902123

 

Pratt

 

PA

3705902124

 

Pratt

 

PA

3705902125

 

Pratt

 

PA

3705902126

 

Pratt

 

PA

3705902128

 

Pratt

 

PA

3705902129

 

Pratt

 

PA

3705923586

 

Pratt

 

PA

 

3

--------------------------------------------------------------------------------


 

API #

 

Field

 

State

3705923665

 

Pratt

 

PA

3705924134

 

Pratt

 

PA

3705924135

 

Pratt

 

PA

3705990159

 

Pratt

 

PA

3712501355

 

Pratt

 

PA

3712501904

 

Pratt

 

PA

4704101371

 

Rhodes

 

WV

4704102941

 

Rhodes

 

WV

4704103402

 

Rhodes

 

WV

4704104051

 

Rhodes/Skin Creek

 

WV

4704104138

 

Rhodes

 

WV

4704104616

 

Rhodes

 

WV

4704104687

 

Rhodes

 

WV

4704104718

 

Rhodes

 

WV

4704104971

 

Rhodes

 

WV

4704170057

 

Rhodes

 

WV

4704170426

 

Rhodes

 

WV

4701700607

 

Shirley

 

WV

4701701009

 

Shirley

 

WV

4701704219

 

Shirley

 

WV

4701770355

 

Shirley

 

WV

4701770943

 

Shirley

 

WV

4701771544

 

Shirley

 

WV

4701771549

 

Shirley

 

WV

4701771550

 

Shirley

 

WV

4701771551

 

Shirley

 

WV

 

4

--------------------------------------------------------------------------------


 

API #

 

Field

 

State

4701771552

 

Shirley

 

WV

4701771553

 

Shirley

 

WV

4701771554

 

Shirley

 

WV

4701771555

 

Shirley

 

WV

4709500008

 

Shirley

 

WV

4709501308

 

Shirley

 

WV

4709501445

 

Shirley

 

WV

4709501540

 

Shirley

 

WV

4709501544

 

Shirley

 

WV

4709521562

 

Shirley

 

WV

4709521623

 

Shirley

 

WV

4709521624

 

Shirley

 

WV

4709521684

 

Shirley

 

WV

4709570040

 

Shirley

 

WV

4709570139

 

Shirley

 

WV

4709570214

 

Shirley

 

WV

4709570499

 

Shirley

 

WV

4709570501

 

Shirley

 

WV

4704104018

 

Skin Creek

 

WV

4704104008

 

Skin Creek

 

WV

4704104025

 

Skin Creek

 

WV

3705900634

 

Swarts

 

PA

3705990151

 

Swarts

 

PA

3705990167

 

Swarts

 

PA

3705990171

 

Swarts

 

PA

3705990174

 

Swarts

 

PA

 

5

--------------------------------------------------------------------------------


 

API #

 

Field

 

State

3705990175

 

Swarts

 

PA

3705990178

 

Swarts

 

PA

3700321658

 

Tepe

 

PA

3700321623

 

Tepe

 

PA

3700321755

 

Tepe

 

PA

3700321574

 

Tepe

 

PA

3700321615

 

Tepe

 

PA

3700321674

 

Tepe

 

PA

3700321802

 

Tepe

 

PA

 

6

--------------------------------------------------------------------------------